DETAILED ACTION
Claims 1-4 and 6-20 are pending in the present application. Claims 1, 2, 3, 6, 7, 9, 11, 13 and 19 were amended in the response filed 08 May 2021. Claim 5 was cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 08 May 2021 are found persuasive. Claim 1 2 and 3 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “ identifying, for each time period, a plurality of groups of one or more flows by using keys to associate individual flows into groups of flows, and storing attributes for each group based on attributes of each flow in the group; providing, after the plurality of time periods, the set of attributes for each group identified in the plurality of time periods to a server for further analysis of the data flows identified; wherein a particular key specifies a set of attributes that are used to associate individual flows into groups of flows.” Regarding claim 2, the prior art of record does not teach the following limitation: “dynamically generating, for at least one particular key, a plurality of key values each of which is associated with a group of one or more identified individual flows, wherein the generated plurality of key values identify a plurality of groups of flows, with each group identified by each generated key value comprising the set of individual flows associated with the generated key value.” Regarding claim 3 the prior art does not disclose the following limitation: “wherein each key has at least one associated value that is shared by all the flows in at least one group that is identified by using the key.” Claims 4 and 6-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169